DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-5, 8, 15, 18, and 20 have been amended. Claims 2, 6, 9, 16, 19, and 21 have been canceled. Claims 24-26 are newly added. Currently claims 1, 3-5, 7-8, 10-15, 17-18, 20, and 22-26 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-8, 10-15, 17-18, 20, and 22-26 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Objections
Claim 18 is objected to because of the following informalities:  grammatical error.  Appropriate correction is required. The following is suggested:
Claim 18, lines 1-2: “wherein each of the first 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10, 12, 15, 17-18, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (Pub. No.: US 2016/0170497 A1) hereinafter referred to as Gardner in view of Ferrydiansyah et al. (Pub. No.: US 2017/0302648 A1) hereinafter referred to as Ferrydiansyah and in view of Kawalkar (Pub. No.: US 2012/0240069 A1).
With respect to Claim 1, Gardner teaches a method for device security (fig. 5), the method comprising: detecting key touches at a keyboard (fig. 3, item 300 keyboard; ¶44), wherein the keyboard comprises first key areas (fig. 3, item 310 on the left side including ‘T’, ‘G’, and ‘C’: first key areas; ¶36) and second key areas (fig. 3, item 310 on the right side including ‘Y’, ‘H’, and ‘V’: first key areas; ¶36); encoding the detected key touches into an input code comprising some of the unique code elements (¶45); determining whether the input code matches a stored password code; and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶46).
wherein each of the first key areas comprises respective subareas, wherein each of the first key areas and each of the second key areas are marked with a respective indicia, wherein each of the subareas is not additionally marked, wherein each of the subareas of the keyboard is respectively associated with a unique code element. 
Ferrydiansyah teaches a method (fig. 6; ¶104; ¶117) for device security, the method comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gardner, to incorporate the teachings of Ferrydiansyah, such that the interface of Ferrydiansyah corresponds to the keyboard of Gardner, resulting in wherein the keyboard comprises a first key area and a second key area, wherein each of the (¶17; ¶21). 
Gardner and Ferrydiansyah combined do not mention the first key area and the second key area as first key areas and second key areas. Although Ferrydiansyah teaches that a cipher key may be configured to include any number of cells (¶58), Gardner and Ferrydiansyah combined do not explicitly teach wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas.
Kawalkar teaches a keyboard (fig. 2; ¶32), wherein the keyboard comprises first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein each of the first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein each of the first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner and Ferrydiansyah such that the first key area and the second key area are first key areas and second key areas; wherein each of the first (¶32) and improved functionality. 
With respect to Claim 3, claim 1 is incorporated, Garner does not teach wherein the subareas of the first key areas are of equal size.
Ferrydiansyah teaches a method (fig. 6; ¶104; ¶117) for device security, the method comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); wherein the subareas of the first key area is of equal size (¶54, “square matrix”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Ferrydiansyah, and Kawalkar, 
With respect to Claim 4, claim 1 is incorporated, Gardner does not teach wherein each of the first key areas includes four subareas respectively.
Ferrydiansyah teaches a method (fig. 6; ¶104; ¶117) for device security, the method comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83);  wherein each of the first key area includes four subareas respectively (¶54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Ferrydiansyah, and Kawalkar, 
With respect to Claim 5, claim 1 is incorporated, Although Garnder teaches input received on a touch-sensitive screen (¶29, “the user interface may be a full touch screen interface”) Gardner does not teach further comprising dividing the first key areas into subareas by specifying two or more subregions of sensor pixels of a region of sensor pixels of a touch-sensitive screen.
Ferrydiansyah teaches a method (fig. 6; ¶104; ¶117) for device security, the method comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); further comprising dividing the first key area into subareas by specifying two or more subregions (¶54, “key may be configured to include any number of cells … including any number of m cells and any number of n cells”) of sensor pixels of a region of sensor pixels of a touch-sensitive screen (¶31, “touchscreen of device 102”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Ferrydiansyah, and Kawalkar,  further comprising dividing the first key areas into subareas by specifying two or more subregions of sensor pixels of a region of sensor pixels of a touch-sensitive screen, as taught by Ferrydiansyah, so as provide a design alternative/preference. 
With respect to Claim 7, claim 1 is incorporated, Gardner teaches wherein the determining whether the input code matches the stores password code includes transmitting the input code to a server remote from the device (¶31; ¶46).
With respect to Claim 8, Gardner teaches a security device (figs. 2 & 3; ¶29) comprising: a keyboard (fig. 3, item 300; ¶36) comprising key areas (fig. 3, item 310; ¶36); sensors operable to detect key touches on the keyboard (¶29, “The user interface may be a full touch screen”; ¶34, “a sensor such as a capacitive sensor”); and a first computer system comprising a processor (fig. 2, item 250: processor; ¶29), a first computer-readable storage device (fig. 2, item 222; ¶33), and program instructions (¶33) stored on the first computer-readable storage device for execution by the first processor, wherein the first computer system is capable of encoding the detected key touches into an input code comprising some of the unique code elements (¶39-41; ¶45-46).
Gardner does not teach a keyboard comprising first key areas and second key areas, wherein each of the first key areas comprises respective subareas, wherein each of the first key areas and each of the second key areas are marked with a respective indicia, wherein each of the subareas is not additionally marked, and wherein each of the subareas of the keyboard is respectively associated with a unique code element; sensors operable to detect key touches that respectively contact subareas of the keyboard without contacting other subareas
(fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113) comprising: an interface (fig. 3, item 302; ¶41) comprising a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas of the keyboard is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); sensors (fig. 1, item 116: sensors; ¶31) operable to detect key touches that respectively contact subareas of the keyboard without contacting other subareas (¶31, “pressing a particular portion of a touchpad or touchscreen of device 102”); and a first computer system comprising a processor (¶23), a first computer-readable storage device (fig. 10, item 1006; ¶97), and program instructions stored on the first computer-readable storage device for execution by the first processor (¶104), wherein the first computer system is capable of encoding the detected key touches into an input code comprising some of the unique code elements (¶62; ¶117).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the security device of Gardner, to incorporate the teachings of Ferrydiansyah, such that the interface of Ferrydiansyah corresponds to the keyboard of Gardner, resulting in wherein the keyboard comprises a first key area and a second key area, wherein each of the first key area comprises respective subareas, wherein each of the first key area and each of the second (¶17; ¶21).
Gardner and Ferrydiansyah combined do not mention the first key area and the second key area as first key areas and second key areas. Although Ferrydiansyah teaches that a cipher key may be configured to include any number of cells (¶58), Gardner and Ferrydiansyah combined do not explicitly teach wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas.
Kawalkar teaches a keyboard (fig. 2; ¶32), wherein the keyboard comprises first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein each of the first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein each of the first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined security device of Gardner and Ferrydiansyah such (¶32) and improved functionality. 
With respect to Claim 10, claim 8 is incorporated, Gardner does not wherein subareas are rectangular.
Ferrydiansyah teaches a security device (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113) comprising: an interface (fig. 3, item 302; ¶41) comprising a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas of the keyboard is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); sensors (fig. 1, item 116: sensors; ¶31) operable to detect key touches that respectively contact subareas of the keyboard without contacting other subareas (¶31, “pressing a particular portion of a touchpad or touchscreen of device 102”); and a first computer system comprising a processor (¶23), a first computer-readable storage device (fig. 10, item 1006; ¶97), and program instructions stored on the first computer-readable storage device for execution by the first processor (¶104), wherein the first (¶62; ¶117); wherein subareas are rectangular (¶54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined security device of Gardner, Ferrydiansyah, and Kawalkar, wherein subareas are rectangular, as taught by Ferrydiansyah, so as provide a design alternative/preference. 
With respect to Claim 12, claim 8 is incorporated, Gardner teaches wherein the sensors are respectively selected from a group consisting of capacitive sensors, and mechanical sensors (¶32, “touchscreen arrangement to display a virtual keyboard or a “mechanical keyboard”; ¶34, infrared light beam, or capacitive sensor).
With respect to Claim 15, Gardner teaches a computer program product (¶33; ¶60, “data memory” is a computer program product) for device security (figs. 2 & 3; ¶29), the computer program product comprising: a computer-readable storage medium (figs. 2 & 3; ¶29) having program instructions (¶33) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (fig. 5), comprising: detecting key touches at a keyboard (fig. 3, item 300 keyboard; ¶44), wherein the keyboard comprises key areas (fig. 3, item 310: key areas; ¶36); encoding the detected key touches into an input code comprising some of the unique code elements (¶45); determining whether the input code matches a stored password code; and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶46).
Gardner does not teach wherein the keyboard comprises first key areas and second key areas, wherein each of the first key areas comprises respective subareas, wherein each of the first key areas and each of the second key areas are marked with a respective indicia, wherein each of the subareas is not additionally marked, wherein each of the subareas of the keyboard is respectively associated with a unique code element. 
Ferrydiansyah teaches a computer program product (¶102; ¶104, “program modules”) for device security (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113), the computer program product comprising: a computer-readable storage medium (fig. 10, item 1006; ¶97) having program instructions (¶104) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (¶117), comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the computer program product of Gardner, to incorporate the (¶17; ¶21). 
Gardner and Ferrydiansyah combined do not mention the first key area and the second key area as first key areas and second key areas. Although Ferrydiansyah teaches that a cipher key may be configured to include any number of cells (¶58), Gardner and Ferrydiansyah combined do not explicitly teach wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas.
Kawalkar teaches a keyboard (fig. 2; ¶32), wherein the keyboard comprises first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein each of the first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein each of the first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3).
(¶32) and improved functionality. 
With respect to Claim 17, claim 15 is incorporated, Gardner does not teach wherein the subareas are of equal size.
Ferrydiansyah teaches a computer program product (¶102; ¶104, “program modules”) for device security (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113), the computer program product comprising: a computer-readable storage medium (fig. 10, item 1006; ¶97) having program instructions (¶104) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (¶117), comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas is respectively (fig. 5; ¶53, “UQ8, “a3LjP9” etc); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); wherein the subareas are of equal size (¶54, “square matrix”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined computer program product of Gardner, Ferrydiansyah, and Kawalkar, wherein the subareas are of equal size, as taught by Ferrydiansyah so as provide a design alternative/preference.
With respect to Claim 18, claim 15 is incorporated, Gardner does not teach wherein each of the first key areas includes four subareas, respectively.
Ferrydiansyah teaches a computer program product (¶102; ¶104, “program modules”) for device security (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113), the computer program product comprising: a computer-readable storage medium (fig. 10, item 1006; ¶97) having program instructions (¶104) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (¶117), comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); wherein each of the first key area includes four subareas, respectively (fig. 5; ¶54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined computer program product of Gardner, Ferrydiansyah, and Kawalkar, wherein each of the first key areas includes four subareas, respectively, as taught by Ferrydiansyah so as provide a design alternative/preference.
With respect to Claim 20, claim 19 is incorporated, Gardner teaches wherein the sensor pixels are capacitive sensor pixels (¶34).
Although Gardner teaches input received on a touch-sensitive screen (¶29, “the user interface may be a full touch screen interface”), Gardner does not teach further comprising dividing the first key areas into the subareas by specifying two or more subregions of sensor pixels of a region of sensor pixels of a touch-sensitive screen.
Ferrydiansyah teaches a computer program product (¶102; ¶104, “program modules”) for device security (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113), the computer program product comprising: a computer-readable storage medium (fig. 10, item 1006; ¶97) having program instructions (¶104) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (¶117), comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); further comprising dividing the first key area into the subareas by specifying two or more subregions (¶54, “key may be configured to include any number of cells … including any number of m cells and any number of n cells”) of sensor pixels of a region of sensor pixels of a touch-sensitive screen (¶31, “touchscreen of device 102”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined computer program product of Gardner, Ferrydiansyah, and Kawalkar, further comprising dividing the first key areas into the subareas by specifying two or more subregions of sensor pixels of a region of sensor pixels of a touch-sensitive screen, as taught by Ferrydiansyah so as provide a design alternative/preference.
Claim 22, claim 8 is incorporated, Gardner does not mention wherein each of the unique code elements is respectively selected from a group consisting of a letter, a number, a character, and a combination.
Ferrydiansyah teaches a security device (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113) comprising: an interface (fig. 3, item 302; ¶41) comprising a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas of the keyboard is respectively associated with a unique code element (fig. 5; ¶53, “UQ8, “a3LjP9” etc); sensors (fig. 1, item 116: sensors; ¶31) operable to detect key touches that respectively contact subareas of the keyboard without contacting other subareas (¶31, “pressing a particular portion of a touchpad or touchscreen of device 102”); and a first computer system comprising a processor (¶23), a first computer-readable storage device (fig. 10, item 1006; ¶97), and program instructions stored on the first computer-readable storage device for execution by the first processor (¶104), wherein the first computer system is capable of encoding the detected key touches into an input code comprising some of the unique code elements (¶62; ¶117); wherein each of the unique code elements is respectively selected from a group consisting of a letter, a number, a character, and a combination (fig. 5, each subarea has a number and letter, where a number or letter is also a character).

With respect to Claim 23, claim 15 is incorporated, Gardner does not mention wherein each of the unique code elements is respectively selected from a group consisting of a letter, a number, a character, and a combination.
Ferrydiansyah teaches a computer program product (¶102; ¶104, “program modules”) for device security (fig. 1, item 102 communicating with item 104: security device; or fig. 10, item 1002 communicating with item 1024; ¶22; ¶113), the computer program product comprising: a computer-readable storage medium (fig. 10, item 1006; ¶97) having program instructions (¶104) embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method (¶117), comprising: receiving an input to a key area (fig. 3, item 320 or 322; fig. 5, item 500: key area; fig. 6, item 604; ¶60; ¶117) at an interface (fig. 3, item 302; ¶41), wherein the interface comprises a first key area (¶28) and a second key area (¶28, “web service picture password system 112 can retrieve one or more cipher keys 118 based on an identification of a user attempting to access a web service”), wherein each of the first key area comprises respective subareas (fig. 5, item 504, 506, 508, 510: subareas; ¶53; ¶117), wherein each of the first key area and each of the second key area are marked with a respective indicia (¶56, “by associating the cipher key with a picture, discrete regions of the picture may be associated with matrix cell values of the cipher key”), wherein each of the subareas is not additionally marked (¶53, “in some situations, one or more of the cells of the cipher key 502 have no characters” ¶64, “It should be noted that neither the cipher key cell values nor the dashed lines need be displayed or otherwise made known to the user”), and wherein each of the subareas is respectively (fig. 5; ¶53, “UQ8, “a3LjP9” etc); encoding the detected key touches into an input code comprising some of the unique code elements (¶57; ¶62; ¶117); determining whether the input code matches a stores password code (¶71); and in response to determining that the input code matches the stored password code, authorizing access to a resource (¶71; ¶83); wherein each of the unique code elements is respectively selected from a group consisting of a letter, a number, a character, and a combination (fig. 5, each subarea has a number and letter, where a number or letter is also a character).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the computer program product of Gardner, Ferrydiansyah, and Kawalkar, wherein each of the unique code elements is respectively selected from a group consisting of a letter, a number, a character, and a combination, as taught by Ferrydiansyah so as provide common inputs.
With respect to Claim 24, claim 1 is incorporated, Gardner does not teach wherein the specific number of subareas for each of the first key areas is two.
Ferrydiansyah teaches wherein the specific number of subareas for each of the first key area may be configured to include any number of cells (¶54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined method of Gardner, Ferrydiansyah, and Kawalkar, wherein the specific number of subareas for each of the first key area may be configured to include any number of cells, as taught by Ferrydiansyah so as to provide a design alternative/preference.
Gardner and Ferrydiansyah combined do not explicitly teach wherein the specific number of subareas for each of the first key areas is two and the specific number of subareas for each of the second key areas is four.
(fig. 2; ¶32), wherein the keyboard comprises first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein each of the first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein each of the first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3); wherein the specific number of subareas for each of the first key areas is two (¶32, “While the buttons 201-208 contain three touch sensitive regions and button 209 contains two touch sensitive regions, the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters.”) and the specific number of subareas for each of the second key areas is four (¶32, “While the buttons 201-208 contain three touch sensitive regions and button 209 contains two touch sensitive regions, the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters.”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Ferrydiansyah, and Kawalkar, wherein the specific number of subareas for each of the first key areas is two and the specific number of subareas for each of the second key areas is four, as taught by Kawalkar so as to implement a keyboard in small touch screens (¶32), improved functionality, and provide a design alternative/preference.
Claim 25, claim 1 is incorporated, Gardner teaches wherein the specific number of subareas for each of the second key areas is one (see figure 3).
With respect to Claim 26, claim 1 is incorporated, Gardner and Ferrydiansyah combined do not teach wherein the specific number of subareas for each of the first key areas is greater than one and the specific number of subareas for each of the second key areas is greater than one.
Kawalkar teaches a keyboard (fig. 2; ¶32), wherein the keyboard comprises first key areas (fig. 2, items 201-208) and second key areas (fig. 2, item 209; ¶32, “The number of circular buttons 201-209 may number from one to a plurality”- which means there may be more buttons such as 210 and so on, “the buttons are not to be limited to such numbers and may contain a plurality of such touch sensitive regions defining characters. Furthermore, while alphabetic characters are illustrated in the above exemplary embodiment, the characters may be numbers, symbols, icons, signs, words, terms, and phrases, either alone or in combination, etc., in any language” – the additional button 210 and so on that is not shown may have two touch sensitive regions and may be numbers, symbols, icons etc), wherein each of the first key areas comprises respective subareas (¶32, “the buttons 201-208 contain three touch sensitive regions”), wherein each of the first key areas and each of the second key areas are marked with a respective indicia (fig. 3), and wherein each of the first key areas includes a specific number of subareas that is different than a specific number of subareas of each of the second key areas (fig. 3); wherein the specific number of subareas for each of the first key areas is greater than one (fig. 2) and the specific number of subareas for each of the second key areas is greater than one (fig. 2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Gardner, Ferrydiansyah, and Kawalkar, wherein the specific number of subareas for each of the first key areas is greater than one and the specific number of subareas for each of the second key areas is greater than one, as taught by Kawalkar (¶32), improved functionality, and provide a design alternative/preference.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner, Ferrydiansyah, and Kawalkar as applied to claim 8 above, and further in view of Paek et al. (Pub. No.: US 2014/0101593 A1) hereinafter referred to as Paek.
With respect to Claim 11, claim 8 is incorporated, Gardner, Ferrydiansyah, and Kawalkar combined do not explicitly teach wherein the two or more subareas are triangular.
Paek teaches a device (fig. 1 & 3) for receiving key contacts comprising: two or more input surfaces (fig. 3, first input surface: items 324 and 326, second input surface: items 320 and 322) having indicia of one character of a plurality of characters (¶13, “enter: and “backspace”), wherein at least a first one of the input surfaces includes two or more subareas (fig. 3, first subarea: 324, second subarea: 326), the first input surface having indicia of a first character (¶13, “enter: and “backspace”); wherein the two or more subareas are triangular (fig. 3; ¶16). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined security device of Gardner, Ferrydiansyah, and Kawalkar, wherein the two or more subareas are triangular, as taught by Paek, so as to provide a design alternative. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, Ferrydiansyah, and Kawalkar, as applied to claim 8 above, and further in view of Coggill (Pub. No.: US 2012/0126941 A1).
Claim 13, claim 8 is incorporated, Gardner, Ferrydiansyah, and Kawalkar h combined do not teach wherein the first computer system is further capable of determining whether the input code matches a stored password code.
Coggill teaches a device (figs. 1 & 3, item 100; ¶47) comprising: two or more key areas (fig. 3, key areas: 275a and 275b, 275c and 275d; ¶70, “The detected touch actions may then be correlated both to user commands and to an element or elements displayed on the display screen comprised in the display interface 110”), wherein at least a first one of the key areas includes two or more subareas (fig. 3, first key area: 275a and 275b, subareas: 275a and 275b); a sensor (fig. 3, item 270 located within 275a; ¶72) operable to detect key touches that respectively contact subareas of the first key area; and a first computer system comprising a processor (fig. 1, item 102; ¶69; ¶72; ¶116) that is capable of encoding the detected key touch into an input code (fig. 18A, item 1815; ¶97; ¶104); wherein the first computer system (fig. 1, item 216; ¶69; ¶72) is further capable of determining whether the input code matches a stored password code (¶104).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined security device of Gardner, Ferrydiansyah, and Kawalkar, wherein the first computer system is further capable of determining whether the input code matches a stored password code, as taught by Coggill so as to provide an alternative to where the determination of a matched password is performed.
With respect to Claim 14, claim 13 is incorporated, Gardner does not explicitly mention wherein the first computer system is further capable of authorizing access to a resource in response to determining that the input code matches the stored password code.
Coggill teaches a device (figs. 1 & 3, item 100; ¶47) comprising: two or more key areas (fig. 3, key areas: 275a and 275b, 275c and 275d; ¶70, “The detected touch actions may then be correlated both to user commands and to an element or elements displayed on the display screen comprised in the display interface 110”), wherein at least a first one of the key areas includes two or more subareas (fig. 3, first key area: 275a and 275b, subareas: 275a and 275b); a sensor (fig. 3, item 270 located within 275a; ¶72) operable to detect key touches that respectively contact subareas of the first key area; and a first computer system comprising a processor (fig. 1, item 102; ¶69; ¶72; ¶116) that is capable of encoding the detected key touch into an input code (fig. 18A, item 1815; ¶97; ¶104); wherein the first computer system (fig. 1, item 216; ¶69; ¶72) is further capable of determining whether the input code matches a stored password code (¶104); wherein the first computer system is further capable of authorizing access to a resource in response to determining that the input code matches the stored password code (¶110; ¶112-113)
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined security device of Gardner, Ferrydiansyah, and Kawalkar, wherein the first computer system is further capable of authorizing access to a resource in response to determining that the input code matches the stored password code, as taught by Coggill so as to provide an alternative to where the authorized access is performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621      


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621